Turner v State of New York (2014 NY Slip Op 05975)
Turner v State of New York
2014 NY Slip Op 05975
Decided on August 27, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on August 27, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRUTH C. BALKIN, J.P.
JOHN M. LEVENTHAL
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2013-00631

[*1]Clifton Turner, appellant, 
vState of New York, respondent. (Claim No. 111542)
Leon Friedman, New York, N.Y., for appellant.
Eric T. Schneiderman, Attorney General, New York, N.Y. (Steven C. Wu and Claude S. Platton of counsel), for respondent.
DECISION & ORDER
In a claim to recover damages for unjust conviction and imprisonment pursuant to Court of Claims Act § 8-b, the claimant appeals from an order of the Court of Claims (Marin, J.), dated November 14, 2012, which denied his motion to admit into evidence an affidavit of a recanting witness.
ORDERED that the appeal is dismissed, with costs.
The appeal must be dismissed because it concerns an evidentiary ruling which, even when made in advance of trial on motion papers, is neither appealable as of right nor by permission (see CPLR 5701; Elliott v Guervil, 98 AD3d 470; Cotgreave v Public Adm'r of Imperial County [ Cal.], 91 AD2d 600, 601).
BALKIN, J.P., LEVENTHAL, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court